C. A. 2d Cir. [Certio-rari granted, 497 U. S. 1023.] The United States, whose motion to intervene filed in this Court on September 28, 1990, was granted, has raised a question concerning the Court of Appeals’ jurisdiction over this case and hence a question about our own jurisdiction. Motion of United States to Intervene and Brief for United States 9-17. Because the Court of Appeals should address the jurisdictional issue in the first instance, we vacate the judgment of the Court of Appeals and remand the case for consideration of the jurisdictional issue raised by the United States.